Citation Nr: 1426631	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a herniated lumbar disc with bilateral lumbar radiculopathy. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, continued a 20 percent rating for the service-connected low back disability.  

The Veteran's May 2011 substantive appeal included a request to appear at a videoconference hearing before the Board.  In May 2014, the Veteran's representative withdrew the request for a hearing and the Board will continue with a decision in this case. 

In January 2014, the Veteran filed an informal claim for compensation under VA's Fully Developed Claims (FDC) program.  The type of claim was not specified in the January 2014 communication and the record before the Board does not indicate that any action has been taken on the claim.  The matter is not currently before the Board and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

As reflected on the first page of this decision, the Board has determined that a claim for TDIU is on appeal along with the claim for an increased rating for a low back disability.  Entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Throughout the claims period, the Veteran has contended that he is unable to work due to symptoms associated with his service-connected back disorder.  Therefore, a claim for TDIU has been raised along with the claim for an increased rating and is addressed in the decision below.  
FINDINGS OF FACT

1.  The Veteran's low back disability manifests orthopedic impairment consisting of painful limited motion with forward flexion approximating 30 degrees or less without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

2.  The Veteran's low back disability manifests neurological impairment with right lower extremity radiculopathy that most nearly approximates moderate. 

3.  The Veteran's low back disability manifests neurological impairment with left lower extremity radiculopathy that most nearly approximates moderate. 

4.  The Veteran's service connected disabilities preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but not higher, for orthopedic impairment from a herniated lumbar disc have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a separate 20 percent rating, but not higher, for neurological impairment due to right lower extremity radiculopathy have been met.  38 U.S.C.A. § 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

3.  The criteria for a separate 20 percent rating, but not higher, for neurological impairment due to left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

4.  The criteria for an award of a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for a low back disability, characterized as bilateral L4, left L5, and bilateral S1 lumbar radiculopathy with a L4 herniated disc, was granted in a February 2005 rating decision.  An initial 20 percent evaluation was granted effective June 6, 1997.  The March 2009 rating decision on appeal continued the current 20 percent rating for the low back condition.  The Veteran contends that an increased rating is warranted as his disability is productive of pain, limitation of motion, and incapacitating episodes.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's orthopedic impairment associated with his low back disability is rated under Diagnostic Code 5243 for intervertebral disc syndrome and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

After review of the evidence, the Board finds that an increased evaluation of 40 percent is warranted for the orthopedic impairment resulting from the Veteran's disability.  With respect to limitation of motion of the lumbar spine, the Veteran's forward flexion most nearly approximates 30 degrees or less throughout the claims period.  Range of motion was most limited at an August 2010 private medical evaluation when forward flexion measured to 15 degrees after repetitive motion with a combined range of motion of 50 degrees.  Flexion was higher at VA examinations conducted in March 2009 and April 2011 (when it was limited to 55 degrees and 70 degrees, respectively), but the VA examiners did not provide the point at which the Veteran experienced pain during range of motion testing, despite observing that pain was present.  The Board will therefore resolve any doubt in the Veteran's favor and find that forward flexion most nearly approximates 30 degrees or less throughout the claims period and the criteria for an increased 40 percent evaluation are met.  

The Board also finds that a rating in excess of 40 percent is not warranted, even with consideration of functional factors.  A 50 or 100 percent rating for spinal disease is only assigned with unfavorable ankylosis of the thoracolumbar spine.  There is no medical evidence of ankylosis, and the March 2009 and April 2011 VA examiners specifically found that the there was no ankylosis of the thoracolumbar spine.  Although the Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis when he has clearly retained useful motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted based on limitation of motion at any time during the claims period. 

The Veteran has also been diagnosed with degenerative disc disease of the lumbar spine and the criteria pertaining to intervertebral disc syndrome are for application.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the last 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

During the March 2009 VA examination, the Veteran reported experiencing incapacitating episodes of sciatic pain in his lower extremities twice a year.  These episodes require him to remain in bed for a period of approximately 6 to 8 days.  Despite the Veteran and VA examiner's characterization of the sciatic flare-ups as "incapacitating episodes," the Board notes that the record is completely devoid of any competent medical evidence indicating that the Veteran has been prescribed bed rest by a physician due to flare-ups of disc disease.  The Veteran has also not alleged that he was ordered to keep to bed by a VA or private health care provider.  Therefore, the Board cannot conclude that the Veteran's low back disability manifests incapacitating episodes.  Additionally, the length of time of the flare-ups reported by the Veteran only total approximately two weeks in a year; this clearly does not meet the criteria for a 60 percent evaluation under Diagnostic Code 5243.  A 60 percent rating under the diagnostic code requires incapacitating episodes with a total duration of at least six weeks during the last 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The evidence establishes that the Veteran's orthopedic impairment associated with the service-connected low back disability most nearly approximates an increased 40 percent evaluation, but not higher.  The Veteran is also service-connected for bilateral lumbar radiculopathy and the general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

As noted above, service connection for bilateral lumbar radiculopathy was granted in a February 2005 rating decision as associated with the service-connected low back condition.  The Veteran is not currently in receipt of separate ratings for radiculopathy, but the Board finds that a 20 percent evaluation for each lower extremity is warranted under Diagnostic Code 8520 for impairment of the sciatic nerve.  

Diagnostic Code 8520 rates neurological impairment based on the degree of complete or incomplete paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

After review of the evidence, the Board finds that separate 20 percent ratings are warranted for radiculopathy of the bilateral lower extremities.  As noted above, the Veteran's service-connected disability includes lumbar radiculopathy and the Veteran has consistently complained of shooting pain, dysthesia, and numbness of the legs.  Neurological examination and radiographs have confirmed the existence of radiculopathy throughout the claims period and the April 2011 VA examiner specifically characterized the Veteran's low back disability as moderate.  The March 2009 VA and August 2010 private examiners identified a slight weakness in the muscles controlled by the sciatic nerve upon motor examination, while sensory examination of the lower extremities was normal.  The Veteran also demonstrated some depressed ankle reflexes in August 2010, although deep tendon reflexes were full and present at the March 2009 and April 2011 VA examinations.  The August 2010 private examiner also found that the Veteran's sciatic nerve function demonstrated incomplete impairment.  The Board therefore finds that the Veteran's neurological impairment most nearly approximates incomplete paralysis of the sciatic nerve of each lower extremity that is moderate and separate 20 percent evaluations are warranted under Diagnostic Code 8520.  

In sum, the Veteran's service-connected low back disability warrants a 40 percent evaluation for orthopedic impairment and separate 20 percent ratings for associated right and left lower extremity lumbar radiculopathy.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any increased ratings other than those granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's low back disorder is manifested by orthopedic and neurological impairment with symptoms of back pain, limitation of motion, and shooting pain down the legs with slight muscle weakness.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.


TDIU Claim

The Veteran contends that he is unemployable due to symptoms associated with his service-connected low back disability.  VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Initially, the Board finds that the Veteran meets the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a).  He is service-connected for a low back condition, compensated with a 40 percent rating for orthopedic impairment and two separate 20 percent ratings for lumbar radiculopathy of each lower extremity.  The Veteran is also in receipt of a 20 percent rating for diabetes mellitus.  His combined evaluation is therefore 70 percent with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.25 (the combined ratings table) and 4.26 (2013).   Therefore, the Veteran has one disability rated 40 percent or more and sufficient additional disability to bring the combined total to 70 percent.  38 C.F.R. § 4.16(a).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  After review of the evidence, the Board finds that the Veteran is unemployable due to his service-connected low back disability and associated orthopedic and neurological impairment.  He last worked full time in June 2000 when he was employed as a transportation inspector (i.e., mechanic) for a telephone company.  The Veteran's March 2007 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," indicates that he graduated high school and completed two years of college.  He worked as a mechanic for 20 years and has no training or experience in other fields of work.

The record contains competent medical and lay evidence in support of the Veteran's claim.  A private physician opined in August 2010 that the Veteran was unable to perform gainful employment due to his service-connected back injury.  The record also contains a September 2011 opinion from a vocational expert in support of the claim, finding that the Veteran was unemployable due to the service-connected back disability since May 2000.  The Veteran has also provided credible statements throughout the claims period that he is unable to work due to pain, limited motion, and functional impairment associated with his back condition.  The Board therefore finds that the weight of the evidence establishes that the Veteran is unemployable due to symptoms associated with the service-connected low back disability and its accompanying orthopedic and neurological manifestations.
 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for TDIU, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  
Turning to the claim for an increased rating, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in March 2009 and April 2011 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a 40 percent rating, but not higher, for orthopedic impairment due to a herniated lumbar disc is granted.

Entitlement to a separate 20 percent rating, but not higher, for neurological impairment due to right lower extremity radiculopathy is granted. 

Entitlement to a separate 20 percent rating, but not higher, for neurological impairment due to left lower extremity radiculopathy is granted. 

Entitlement to TDIU is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


